Citation Nr: 1506621	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  06-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1980 to December 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Hartford, Connecticut, Regional Office (RO) which denied an increased disability evaluation for the Veteran's left (minor) acromioclavicular joint separation residuals.  In October 2009, the Board remanded the Veteran's appeal to the RO for additional action.  

In November 2010, the Board again remanded the Veteran's appeal to the RO for additional action.  In June 2012, the Board increased the evaluation for the Veteran's left shoulder disorder from 20 to 30 percent disabling; denied a TDIU; and remanded the issue of a TDIU on an extra-schedular basis to the RO for additional action.  

In February 2013, the RO effectuated the Board's award of a 30 percent evaluation for the Veteran's left shoulder disability as of March 1, 2011.  In April 2013, the RO referred the issue of a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation and Pension Service.  In May 2013, the Director, Compensation and Pension Service determined that the Veteran was currently employed and denied entitlement to a TDIU on an extra-schedular basis.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran was last afforded a VA examination in March 2011.  In reviewing the report of the March 2011 VA joint examination, the Board finds that it is inconsistent as to the Veteran's employment history and employability.  The examiner concurrently reported that: the Veteran "works for state as a painter works 35 hours per week;" "he reports he stopped working in 2007 as a result of being unable to lift or move his left upper extremity due to left shoulder joint pain;" "he reports he was a self-employed printer and was·no longer able to perform his occupational duties;" "he is not able to work in his usual occupation as a painter because he is unable to use the left upper extremity to hold or use a paint brush above mid chest level;" and "it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected left shoulder condition."  The Board is unable to ascertain the Veteran's employability from such conflicting findings.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA evaluation is required to adequately resolve the issues raised by the instant appeal.  

VA clinical documentation pertaining to the Veteran's treatment after March 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected left acromioclavicular joint separation residuals and right ulnar fracture residuals after March 2011 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after March 2011.  

3.  Schedule the Veteran for a VA joint examination in order to assist in determining the nature and severity of his service-connected left acromioclavicular joint separation residuals and right ulnar fracture residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the effect of the Veteran's service-connected disabilities on his vocational activities including whether such disabilities render him unable to secure and follow substantially gainful employment.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of the Veteran's entitlement to a TDIU on an extra-schedular basis.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


